I regret that I am compelled to dissent to the Court's opinion prepared by Mr. Justice ADAMS.
I am unable to conclude that Morrison Cafeteria is doing anything wrong toward plaintiff.
It is a maxim of law that one should so use his property as to not injure another but every inconvenience, discomfort, and annoyance is not a nuisance.
The annoyance to the plaintiff is not from the restaurateur but from the public who are the patrons apparently because of the excellent qualities of the food served.
I fail to see that Morrison Cafeteria has done more than use its property as others in like businesses should be encouraged to do — to-wit: serve food so good, wholesome and delectable as to cause the public to be willing, if necessary, to stand in line and wait for the opportunity to enter and satisfy their hunger. Some competition seems to be the only justified interference.
It is the people of the street who are using the sidewalk in the manner complained of and not Morrison Cafeteria. The Cafeteria's act is the remote cause but not the proximate. The regulation of traffic on the sidewalk is one for the municipality and not for the Cafeteria nor a court of equity. *Page 632 
The plaintiff may be suffering some damages because of the great patronage of Morrison Cafeteria but this damage is not the proximate result of any wrongful act of the Cafeteria. The Cafeteria's acts are the remote and not the proximate cause — Morrison Cafeteria's act being only to make its food wanted.
As stated in the opinion of Paty v. Town of Palm Beach,158 Fla. 575, 29 So.2d 364:
"It appears that the appellee is sued for doing of an authorized act and the exercise of a lawful right and that the damages were without wrong."
BUFORD, J., concurs.